Citation Nr: 0924757	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  98-04 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
November 1974 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The case has been before the 
Board on two previous occasions, with a December 2005 
decision reopening the claim for service connection, and 
remanding the claim for evidentiary development.  A March 
2007 remand was necessary to complete additional remedial 
development.  All actions required by the Board's remands 
have been accomplished, and the claim is ripe for appellate 
review.  


FINDING OF FACT

The Veteran had several episodes of psychiatric 
symptomatology while on active duty and was hospitalized for 
such; there is ample post-service psychiatric evidence of a 
diagnosis of schizophrenia; the competent evidence of record 
is in relative equipoise as to whether there is a nexus 
between a current diagnosis of schizophrenia and the 
Veteran's in-service psychiatric symptoms.  


CONCLUSION OF LAW

With resolution of reasonable doubt, service connection for 
schizophrenia is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  Therefore, no further development is needed 
with respect to this appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

This claim has a relatively long history, and has been 
remanded by the Board on several occasions.  Initially, the 
Veteran had petitioned the RO to reopen a previously denied 
claim for service connection, which was denied by an 
unappealed RO decision in January 1998.  The Board 
subsequently found that new and material evidence had been 
received sufficient to reopen the claim in December 2005; the 
underlying claim for service connection was remanded at that 
time for a comprehensive VA psychiatric examination that 
included a nexus opinion followed by adjudication of the 
claim on the merits.  That development was accomplished but 
the psychiatric opinion did not fully address the questions 
presented.  Thus, the claim was again remanded in March 2007.  
A new examination was accomplished, and the claim is ripe for 
appellate review.  

The record is replete with references to a post-service 
psychiatric disability, to include several diagnoses of 
schizophrenia in recent years.  Specifically, the Veteran was 
an inpatient at a VA medical center in 1995 and 1996 for 
treatment of schizophrenia, and he has a lengthy history of 
outpatient mental health consultations for this psychotic 
disorder.  A September 2006 VA examination assessed 
schizophrenia, and most recently, in May 2008, the Veteran 
was afforded a second comprehensive VA psychiatric 
examination, which also resulted in a diagnosis of 
schizophrenia, paranoid type.  

Regarding the service treatment records, the Board notes that 
there are several indications of symptoms of mental illness 
during active service.  Specifically, in November 1979, the 
Veteran was assessed as having depression due to low back 
pain; schizophrenia was ruled out, although it is pertinent 
to note that this psychotic disorder was suspected at that 
time.  In February 1981, the Veteran assaulted another 
person, demonstrating violent behavior, and in April 1982, he 
was treated for alcohol abuse.  The separation examination 
did not diagnose a chronic acquired psychiatric illness.  

With respect to the diagnosis of paranoid schizophrenia in 
September 2006, the psychiatric examiner stated that he could 
not address causation of the disorder without resort to 
speculation.  Pursuant to a Board remand, the Veteran was 
afforded another examination in May 2008 for the purpose of 
obtaining a nexus opinion, which was performed by a different 
psychiatrist.  At that time, it was specifically indicated 
that the claims file was reviewed, and an etiology opinion 
(with detailed rationale) was included in the examination 
report.  The psychiatrist observed that, in reviewing the 
history, it was apparent that the Veteran was treated for a 
mental health episode in 1979, with no diagnosis of 
schizophrenia being entered at the time.  The examiner noted 
that it was not necessary to admit the Veteran for 
psychiatric treatment at that time, as there was no psychosis 
present.  The Veteran reported hitting a high school 
principal prior to his enlistment in the Army, and the 
examiner observed that the episode could have been a symptom 
of psychiatric abnormality.  In an addendum to the May 2008 
examination report, dated in March 2009, the psychiatrist 
noted that paranoid schizophrenia (the Veteran's only current 
psychiatric disorder) was not present prior to service, and 
that the Veteran's report of hitting his high school 
principal was a symptom and by itself was not diagnostic of 
an acquired psychiatric disorder.  After reviewing the 
psychiatric history and following the psychiatric 
examination, the examiner, concluded that it was at least as 
likely as not that the Veteran's paranoid schizophrenia began 
during active service.  

The RO denied the claim, in part, on the basis that the 
Veteran's service medical history used in making the May 2008 
opinion was not substantiated by the service treatment 
records.  The Board finds the RO's argument irrelevant, as it 
is clear that the examiner reviewed the medical history and 
pointed out that the Veteran was not psychotic in 1979, 
indicating that this was the only reason why schizophrenia 
was not assessed during active service.  The examiner, 
nonetheless, reviewed the extensive post-service history 
where psychotic episodes have been prevalent (with auditory 
and visual hallucinations), and then concluded, in essence, 
that the Veteran's psychiatric symptoms during service were 
the early manifestation of his eventually diagnosed 
schizophrenia.  Specifically, in the 2009 addendum opinion, 
the examiner stated that "the first episode of 
decompensation requiring treatment occurred while on active 
duty."  Thus, the examiner's rationale that the Veteran's 
schizophrenia developed during service was not based simply 
on subjective history; rather, it was based on the 
manifestations of mental illness demonstrated in the service 
treatment records, followed by the natural progression of 
schizophrenia during the post-service years.  

In view of the foregoing, the Board finds that the competent 
evidence of record is at least in relative equipoise as to 
whether there is a nexus between a current diagnosis of 
schizophrenia and the Veteran's in-service psychiatric 
symptoms.  With application of the doctrine of reasonable 
doubt, service connection for schizophrenia is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 
(2008).    





ORDER

Entitlement to service connection for schizophrenia is 
granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


